Citation Nr: 0937694	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a personality disorder 
or an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 2001 to April 
2002.  The Board notes that the appellant's discharge was 
classified as "other than honorable."  Pursuant to a July 
2003 administrative decision, the appellant's period of 
service is considered honorable for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January and November 2006 and May 
2007.  This matter was originally on appeal from a December 
2003 RO decision which, in pertinent part, denied service 
connection for a personality disorder.  

The Board recharacterized the appellant's claim in November 
2006 to more accurately reflect the conditions for which he 
is seeking service connection.


FINDINGS OF FACT

1.  The appellant's inservice disability was a personality 
disorder.

2.  The appellant has additional psychiatric diagnoses of 
bipolar disorder, schizoaffective disorder, psychosis not 
otherwise specified, depression and anxiety not otherwise 
specified, a mood disorder, and attention deficit and 
hyperactivity disorder.

3.  The appellant's psychosis was first manifest more than 
one year after separation from service.

4.  The appellant's current acquired psychiatric disorders 
are not at least as likely as not related to service or any 
incident therein, to include aggravation.  




CONCLUSIONS OF LAW

1.  Service connection for the personality disorder is barred 
as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  

2.  The appellant's acquired psychiatric disorders were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the appellant's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The VCAA notice provided to 
the appellant prior to adjudication failed to provide notice 
of the fourth and fifth Dingess elements, viz., regarding 
degree of disability; and effective date.  See Dingess, 
supra.  Such notice was provided in a January 2007 letter.  
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in January 2007, he was provided more than 
two years to respond with additional argument and evidence 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in June 2007 and August 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant's Social 
Security Administration records have been obtained for the 
file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a 2006 medical examination to 
obtain an opinion as to whether his psychiatric disabilities 
were the result of service or were aggravated by service.  
This opinion was rendered by a medical professional following 
a thorough examination and interview of the appellant and 
review of the claims file.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The 
examiner laid a factual foundation for the conclusions that 
were reached.  Therefore, the Board finds that the 
examination is adequate.  See Nieves-Rodriguez, supra.

The Board has remanded this case three times.  In January 
2006, the Board remanded for a VA examination.  This 
examination was completed in February 2006.  The Board 
remanded in November 2006 for the appellant's VA treatment 
records, which have been associated with the file.  Finally, 
the Board remanded in May 2007 for the appellant's Social 
Security Administration file and updated VA treatment 
records, both of which have been associated with the file.  
The Board concludes that all development ordered in prior 
remands has been completed.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that his military service aggravated 
his mental disability.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has received a variety of diagnoses.  On his 
November 2002 claim for service connection, the appellant 
indicated that he was claiming a personality disorder.  

The Board notes that developmental defects, such as 
personality disorders that are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  Thus, generally speaking, a personality 
disorder cannot be service connected as a matter of express 
VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  In 
addition, VA General Counsel has held that service connection 
may not be granted for a congenital or developmental defect; 
however, disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. §§ 
3.306, 4.127 (2008).  Accordingly, while service connection 
for the personality disorder is barred as a matter of law, 
service connection may be available for other conditions.

The appellant had a brief, chaotic period of service.  The 
appellant had several sessions of psychiatric treatment 
during service.  In November 2001, the appellant was 
reporting suicidal ideation.  He reported that his parents 
had become ill and he went AWOL twice.  He went to 
psychologists while awaiting non-judicial punishment.  The 
appellant received a psychiatric evaluation in February 2002.  
The appellant reported that his parents were ill and that he 
had significant occupational problems.  The diagnoses were an 
adjustment disorder and a severe personality disorder with 
dependent, histrionic and immature features.  A 
recommendation for separation for unfitness was made and 
acted upon.  The psychologist stated that the appellant was 
not suffering from a mood disorder, but rather exhibits 
maladaptive characterological traits that make it difficult 
for him to adapt to situations.  The appellant's remaining 
service records are unenlightening.  The appellant was seen 
by a staff psychologist in March 2002, while awaiting 
discharge processing.  The appellant was noted to have an 
adjustment disorder, with mixed anxiety and depressed mood, 
along with the personality disorder.  More recently, the 
appellant has received diagnoses of bipolar disorder, 
schizoaffective disorder, psychosis not otherwise specified, 
depression and anxiety not otherwise specified, a mood 
disorder, and attention deficit and hyperactivity disorder.

The Board turns to inservice findings.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2008).  A 
veteran who served during a period of war, as the veteran 
here, is presumed to be in sound condition when he entered 
into military service except for conditions noted on entrance 
medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  
Where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.

The appellant had a pre-induction physical examination in 
October 2000.  The physical examination report indicates a 
normal psychiatric evaluation.  There is no notation on his 
induction examination report that notes the presence of a 
psychiatric disorder.  As such, the presumption of soundness 
attaches and the Board will inquire whether clear and 
unmistakable evidence exists to rebut it.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

The appellant was diagnosed with and separated for a 
personality disorder.  The law indicates that personality 
disorders are not disabilities within the meaning of the 
applicable regulation.  See 38 C.F.R. § 3.304.  Aggravation 
of a condition which is not a disability would not result in 
a service connectable disability.  Thus, the Board concludes 
that the regulation is clear and unmistakable evidence 
sufficient to rebut the presumption that the appellant's 
psychiatric condition was sound at entry to service.  See 
Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  The 
appellant's remaining diagnoses were not apparent at entry or 
any other time during service.  The appellant is presumed 
sound as to those conditions, and they will be considered on 
an incurrence basis.  See Wagner, supra.  

The presence of a personality disorder clouded the record.  
Accordingly, the Board remanded for a VA examination to 
determine the etiologies of the appellant's disabilities.  

The examination occurred in February 2006.  Following a full 
interview and review of the file, the examiner indicated that 
the appellant's symptoms were mostly apparent prior to 
service and would qualify him for a personality disorder 
diagnosis in his late teens, based on the appellant's 
description.  The appellant reported paranoia and hearing 
voices.  The examiner indicated that a pre-service diagnosis 
of a personality disorder or schizoaffective disorder would 
be warranted.  The examiner indicated that the natural course 
of his illness is to progressively worsen without treatment, 
which the appellant had not been receiving during 2002 or 
most of 2003.  The examiner also recorded the appellant's 
self-reported use of marijuana, indicating that may likely 
worsen his paranoia.  The examiner indicated that the 
appellant's "descriptions of his symptoms were unlikely to 
be specifically related to his military stressors.  The 
natural course of his illness is to progressively worsen over 
time."  The Board takes this to mean that the symptoms can 
be expected to continue and worsen, and, based on his 
description, did so, without any specific relationship to the 
incidents of service.  

The Board finds that there is no relationship between the 
appellant's current non-personality disorder psychiatric 
disabilities and service.  None of the disorders were 
manifest during service.  The appellant personality disorder 
is severely disabling, but is not itself eligible for service 
connection.  There is no medical evidence which shows that 
the appellant's present psychiatric disabilities are the 
result of service.  The medical evidence shows that the 
personality disorder can be expected to worsen over time, so 
that the appellant's complaints of worsening are both 
consistent with his disability profile and insufficient to 
allow for service connection on aggravation basis.  The 
remaining diagnoses have not been related to service by the 
medical evidence.  The appellant is not competent to relate 
that acquired psychiatric disorders, such as bipolar 
disorder, schizoaffective disorder, psychosis not otherwise 
specified, depression and anxiety not otherwise specified, a 
mood disorder, and attention deficit and hyperactivity 
disorder, are related to service, when a gap of years 
intervenes between onset and service.  The Board finds that 
the preponderance of the evidence is against a relationship 
to service.  Service connection is not warranted.  See 
Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychotic disorder become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant served more than 90 days during a 
period of war.  He has been diagnosed with possible 
schizophrenia and with schizoaffective disorder.  The term 
"psychotic disorder" includes the diagnoses of 
schizophrenia and schizoaffective disorder.  38 C.F.R. 
§ 3.384 (2008).  The Board will inquire as to whether the 
appellant's psychotic disorder was manifest within one year 
of service.  

The appellant was separated from service in April 2002, 
following a full psychological profile that did not identify 
a psychotic disorder.  The appellant was seen at the Dayton 
VA Medical Center in July 2003.  The appellant reported 
suicidal thoughts.  During the interview, the appellant 
reported hearing a voice.  This had previously occurred one 
week prior.  This is the first such instance of a 
hallucination of record.  Psychosis was diagnosed during 
December 2003.  The appellant's SSA records show disability 
due to psychosis with an onset of December 2003, without 
reference to service.  The Board finds that there is no 
evidence to support a finding that a psychotic disorder was 
manifest within one year of service.  The appellant cannot 
benefit from the presumption.  

Finally, to the extent that the February 2006 examiner 
speculated that his current diagnosis of schizoaffective 
disorder pre-existed the Veteran's service, it must be 
emphasized that there is no evidence showing a pre-service or 
in-service diagnosis of any psychiatric disability other than 
the personality disorder.  Thus, any contention of 
aggravation of pre-existing schizoaffective, which has not 
been shown, would fail because there is no evidence of the 
condition in service.  Moreover, as previously noted, even if 
a pre-existing schizoaffective disorder had been shown to 
have worsened in service, the examiner clearly indicated that 
any worsening of the condition have been to the natural 
progression of the disability and not due to service.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a personality disorder 
or an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


